Citation Nr: 0612663	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-42 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico




THE ISSUE

Entitlement to service connection for a low back disability 
as secondary to service-connected degenerative joint disease 
of the left second tarsometatarsal joint.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served in the Army National Guard.  According to 
the RO, his service included a continuous period of duty from 
October 1998 to February 1999.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2004 decision by the RO.

In its initial decision on the veteran's claim, the RO denied 
service connection for a low back disability on a direct 
basis.  After that decision was entered, the veteran made it 
clear that he was seeking service connection for his low 
back, not on a direct basis, but rather as secondary to the 
service-connected disability of his left foot.  In a VA Form 
9, dated in November 2004, he indicated, in effect, that VA 
had misunderstood his original claim; that he had never had 
back problems prior to 2002; and that the disability of his 
low back was attributable to his service-connected left foot 
disability.  In light of the veteran's clarifying statements, 
the issue on appeal has been characterized as set forth 
above, on the title page.

On his November 2004 VA Form 9, the veteran checked a box 
indicating that wanted to have a BVA hearing at a local VA 
office.  See 38 C.F.R. § 20.703 (2005).  In February 2006, 
the RO informed the veteran of the time and place of the 
hearing.  See 38 C.F.R. § 20.704(b) (2005).  However, he 
failed to report.  Accordingly, the Board will process his 
appeal as though the request for hearing has been withdrawn.  
Id. § 20.704(d).


FINDING OF FACT

The veteran does not have a low back disability that has been 
caused or made worse by the service-connected degenerative 
joint disease of his left second tarsometatarsal joint.




CONCLUSION OF LAW

The veteran does not have a low back disability that is 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish secondary service connection 
for a low back disability.  He maintains, in essence, that 
his low back problems have been caused or made worse by a 
service-connected disability of his left foot. 

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473  
(2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify by means of letters sent to the veteran in 
May 2004, December 2004, and April 2006.  The May 2004 letter 
notified the veteran of his and VA's respective duties for 
obtaining evidence in connection with his low back claim, and 
asked him to provide any evidence in his possession that 
pertained to the claim.  The December 2004 letter contained 
notice to that same effect, and in addition informed him 
that, in order to substantiate his claim for secondary 
service connection, evidence was needed to show that his 
service-connected disability caused or aggravated his low 
back disability.  Finally, the April 2006 letter provided the 
veteran with information as to how a disability rating and 
effective date would be assigned if the claim for service 
connection was granted.

The Board acknowledges that some of the required notice was 
not provided to the veteran until after his claim was 
initially adjudicated in August 2004.  However, any defect in 
the timing of the notice has since been corrected.  As noted 
above, the veteran has now been provided with notice that is 
in compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notices, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  No further 
corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
examination for purposes of obtaining an opinion as to the 
etiology of his low back disability.  Reports of the 
veteran's VA and fee-basis examination and treatment have 
been associated with the claims file, as has an opinion from 
a private physician, and he has not identified and/or 
provided releases for any other relevant post-service 
evidence that exists and can be procured.  The Board 
acknowledges that it appears that not all of the veteran's 
service medical records have been procured for review.  The 
Board notes, however, that the RO has made multiple attempts 
to obtain additional service records, without success, and 
that the veteran has declined to provide additional 
information to facilitate further efforts.  Under the 
circumstances, it appears that further efforts to obtain the 
records would be futile.  38 C.F.R. § 3.159(e).  Moreover, 
inasmuch as the present appeal involves a claim for 
secondary, rather than direct, service connection-and the 
veteran has explicitly stated in his VA Form 9 that he never 
had back problems before 2002-it appears that the 
"missing" service medical records, even if obtained, would 
contain nothing to substantiate the current claim.  
Consequently-as there is no reasonable possibility that 
further assistance in this regard would aid in substantiating 
the claim, id. § 3.159(d)-no further development action is 
warranted.

II.  The Merits of the Veteran's Claim

Under the law, service connection is warranted where the 
evidence of record shows that a chronic disability or 
disorder has been caused or aggravated by an already service-
connected disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).

In the present case, the record shows that the veteran 
presented for treatment in December 1998 with a three-week 
history of left foot pain.  A bone scan was noted to be 
compatible with a stress fracture in the region of the third 
metatarsal.  Crutches were issued, and he was placed on 
limited physical profile.  In March 2003, service connection 
was established for degenerative joint disease of the left 
second tarsometatarsal junction.  More recent medical records 
show that he now has a degenerative disability of the lumbar 
spine.

The veteran's claims file contains two pieces of medical 
opinion evidence that pertain to the etiological relationship 
between the service-connected disability of his left foot and 
his current low back disability.  The first piece of 
evidence, a report from a private orthopedist, Gregory R. 
Misenhimer, dated in January 2005, contains a recitation of 
history which indicates, in effect, that the veteran has had 
pain and discomfort in his back ever since the time of the 
in-service injury to his left foot.  Based on that and other 
information, Dr. Misenhimer opined, in pertinent part:

As [the veteran] did not have any history of back 
pain prior to his foot injury I believe that it 
is certainly possible that the injury he 
sustained to his foot could have injured the L3 
and L5 intervertebral discs causing subsequent 
degeneration that we now see on the MRI.  This 
certainly is one explanation for the low back 
problems.

The second piece of evidence is a VA examination report, 
dated in April 2005.  In the report of that examination, it 
was noted, among other things, that when the veteran 
presented for VA treatment of his low back in April 2004, he 
reported that his back pain had started in 2002.  It was also 
noted that the veteran had had a history of involvement in 
track and cross-country running in high school, that he had 
also been involved in kick boxing, and that he performed 
upper body resistance training as well.  After examining the 
veteran, and reviewing the claims file, the examiner opined, 
in pertinent part:

[I]t is my medical opinion that the current 
condition of the veteran's lower back . . . is 
less likely than not secondary to [the] service-
connected disability [of his left foot].

First[], the veteran started experiencing 
problem[s] with the left foot in October 1998 
while in Basic Training.  He came in the military 
on October 27, 1998.  He was noted to have left 
third metatarsal stress fracture, following a bone 
scan in December 1998.  Since then, the veteran 
was given a profile for not running until he left 
the military in February 1999, so from the time 
that the left foot condition was diagnosed, he did 
not undergo rigid physical training.  The 
degenerative changes [of the low back] would be 
incompatible with a secondary effect in the lumbar 
spine.

From the history, he was a track runner and cross-
country runner in high school, and notation was 
also found . . . that he no longer kick boxes 
secondary to his left foot condition.  It is also 
documented that he performs upper body resistance 
training.  These conditions would more likely be 
the cause for the current findings . . . .  As 
previously stated, since he was noted to have [a] 
stress fracture in the third metatarsal, he was on 
profile and thus his physical activities were 
curtailed. 

The Board has reviewed these two opinions, and finds the 
opinion of the VA examiner more probative.  The opinion from 
Dr. Misenhimer appears to be based on an inaccurate factual 
premise; namely, that the veteran's low back pain had its 
onset coincident with the in-service injury to his left foot.  
As noted previously, the veteran has explicitly stated that 
he never had any back problems prior to 2002.  See 
Introduction, supra.  The opinion from Dr. Misenhimer is also 
phrased in terms that are somewhat speculative (he indicates 
only that his theory of etiology is "certainly possible" or 
"one explanation" for the veteran's complaints), and there 
is no indication that he reviewed the veteran's claims file 
or other documented medical history before arriving at his 
conclusions as to etiology.  The VA opinion, by contrast, was 
expressly based on a review of the veteran's claims file.  It 
contains reference to pertinent evidence, is supported by a 
stated rationale, and is phrased in terms of relative 
likelihood, as opposed to speculation.

The Board acknowledges that the veteran has had some degree 
of medical training, inasmuch as the record indicates that he 
has worked as a medical assistant.  However, there is nothing 
in the record to suggest that he has had the level of 
training necessary to offer a competent opinion with respect 
to the etiology of his low back disability.  Consequently, 
his opinion in that regard cannot be accorded any probative 
weight.  Cf. Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (a lay person is not competent to offer evidence that 
requires medical knowledge).

For all of the foregoing reasons, the Board finds that the 
greater weight of the evidence is against the veteran's 
claim.  The appeal must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


